In a proceeding pursuant to CPLR article 78 to annul a determination of the respondent Christian Sampson, as Town Clerk of the Town of Ramapo, dated September 24, 2004, the petitioners appeal from a judgment of the Supreme Court, Rockland County (O’Rourke, J.), entered October 18, 2004, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
This proceeding is in all material respects identical to Matter of Fisher v Sampson (27 AD3d 560 [2006] [decided herewith]), except that in this case, the petitioner Constance J. Fisher filed a petition requesting that a proposition be submitted to the electors of the Town of Ramapo reading, “Shall the number of councilmen of the Town of Ramapo be increased from four to six?” The petition contained 3,673 signatures. For the reasons stated in Matter of Fisher v Sampson (27 AD3d 560 [2006] [decided herewith]), we affirm the judgment. Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.